 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
 8   UNITED STATES OF AMERICA,                          Case No.: 2:19-cr-00009-APG-NJK
 9                          Plaintiff,                        Order Setting Hearing
10   v.
11   RAYMOND LLOYD GROGINS,
12                          Defendant.
13         Pending before the Court is Defendant’s Motion to Suppress Statements and Evidence.
14 Docket No. 22. The Court hereby SETS an evidentiary hearing on this motion for August 5,
15 2019, at 10:00 a.m., in Courtroom 3C. See United States v. Howell, 231 F.3d 615, 621 (9th Cir.
16 2000) (evidentiary hearing required where defendant demonstrates that a significant disputed
17 factual issue exists).
18         IT IS SO ORDERED.
19         DATED: July 30, 2019.
20
21
22                                             NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                 1
